Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 7, 2016

                                    No. 04-15-00723-CR

                                      David ZAVALA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-1729-CR-A
                         Honorable W.C. Kirkendall, Judge Presiding

                                       ORDER

      The court reporter’s notification of late record is NOTED. Time is extended to May 2,
2016. NO MORE EXTENSIONS OF TIME WILL BE ALLOWED.




                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court